Citation Nr: 1241090	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-27 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder, including as due to a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from January 1956 to June 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for left shoulder and back disorders, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left shoulder disorder and a back disorder, including as due to his left shoulder disorder.  He claims that a heavy engine fell on his left shoulder in service that necessitated his month-long hospitalization at the Charlestown Naval Hospital in Boston.  The Veteran maintains that he experienced continued left arm symptomatology and developed back disability due to the left shoulder injury.  

However, there appear to be some relevant post service private medical records that must be obtained prior to Board consideration of his claim.

Service treatment records show that, from October to November 1958, the Veteran was hospitalized at the U.S. Naval Hospital in Chelsea, Massachusetts, for treatment of left shoulder pain associated with lifting heavy workloads and diagnosed as bursitis.  In February 1959, he complained of left shoulder pain and was noted to have calcified subacromial bursitis.  Results of x-rays of the Veteran's left shoulder taken at the time were negative.  The Veteran was hospitalized from February to March 1959 for complaints of left shoulder bursitis but clinical evaluation was normal and his diagnosis at discharge was changed to an anxiety reaction.  When examined for separation in June 1959, the spine and remaining musculoskeletal system were reportedly normal.  An undated Report of Medial History completed in about 1964 (based on given ages of his parents) reflects that the Veteran had or had had swollen joints; the Veteran denied having or having had a painful or "trick" shoulder and denied ever having worn a back brace.  

Post service, a February 2008 VA examination report reflects the Veteran's account of left shoulder treatment that included cortisone shots, the last being 25 years earlier, and physical therapy provided by his private physician at the Mayo Clinic in Jacksonville, Florida.  The VA examiner diagnosed the Veteran with osteoarthritis of the left shoulder with impingement syndrome that was not caused by or a result of his in-service acute left shoulder bursitis.  The examiner explained that there was no objective data to support a claim that a chronic left shoulder condition onset during active duty.  

But, in support of his claim, the Veteran submitted a November 2010 report from R.D., D.C., who noted review of the Veteran's claims file records and "[c]linical records from Mayo Clinic Jacksonville".  Dr. R.D. opined that the Veteran had current left shoulder and cervical spine disorders directly related to the 1958 injury in service.

Then, in a December 2010 written statement, the Veteran's attorney referenced Mayo Clinic medical records, dated from May 2003 to September 2008, regarding his treatment for left shoulder and cervical, thoracic and lumbar spine pain.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claims, the Mayo Clinic records are relevant and should be obtained prior to Board consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2012).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request the Veteran's treatment from the Mayo Clinic, Jacksonville, Florida.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After completion of the development requested above, return the claims file to the February 9, 2008 VA physician who examined the Veteran at the VA medical center in Gainesville, Florida, for an addendum opinion.  The examiner is requested to review the claims file, including any post service private medical records added to the claims file, and indicate whether it is at least as likely as not that (a 50 percent probability) that any post service left shoulder or back disability is related to service.  In the case of any back disability present, if it is unrelated to service but left shoulder disability is related to service, is it at least as likely as not that it is due to or aggravated by the left shoulder disorder.  If aggravated, what is the baseline level of back disability and what is the permanent, measurable increase in current back pathology attributable to the left shoulder disorder?  If the February 2008 VA examiner is unavailable, an opinion should be requested from another examiner and another VA examination should be scheduled, if deemed necessary.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


